               EXHIBIT D

Case 20-11541-CMA   Doc 26-1   Filed 06/22/20   Ent. 06/22/20 17:06:32   Pg. 1 of 5
1

2

3

4

5

6

7             IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                        IN AND FOR THE COUNTY OF KING
8

9     BRMK Lending, LLC, a Delaware limited               No. 20-2-01927-5 SEA
      liability company,
10
                                 Petitioner,              PROOF OF CLAIM OF
11
                                                          PETITIONER, BRMK LENDING,
12                 v.                                     LLC

13    V S INVESTMENT ASSOC., LLC, a
      Washington limited liability company,
14

15                               Respondent.

16         To:           Stuart Heath, General Receiver
                         ELLIOT BAY ASSET SOLUTIONS, LLC
17                       2535 - 152nd Ave NE, Ste. B2
18
                         Redmond, Washington 98052

19   1.    Name of Debtor:                     V S Investment Assoc., LLC
                                               4415 Priest Point Dr NW
20
                                               Tulalip, WA 98271
21
     2.    Name of Secured Creditor:           BRMK Lending, LLC, successor by merger to
22         (Notices Sent To)                   PBRELF I, LLC
           (Payment Sent To)                   c/o Arnold M. Willig, Esq.
23
                                               HACKER & WILLIG, INC., P.S.
24                                             520 Pike Street, Suite 2500
                                               Seattle, Washington 98101
25                                             (206) 340-1935
                                               arnie@hackerwillig.com
26

                                                                    HACKER & WILLIG, INC., P.S.
                                                                             ATTORNEYS AT LAW
     PROOF OF CLAIM - 1                                                 520 Pike Street, Suite 2500
                                                                      Seattle, Washington 98101-3225
                                                                         Telephone (206) 340-1935


     Case 20-11541-CMA       Doc 26-1    Filed 06/22/20    Ent. 06/22/20 17:06:32     Pg. 2 of 5
1
                                                 charlie@hackerwillig.com
2                                                anna@hackerwillig.com

3    3.     Total Amount of Claim:               $4,236,395.98 as of February 6, 2020
4
     4.     Basis for Secured Claim:
5           a) Goods Sold
            b) Services Performed
6           c) Money Loaned XXXX
7
            d) Personal Injury/Wrongful Death
            e) Taxes
8           f) Other
9
            Please see the Petition in this matter [Dkt. #1], and the prior-filed Declaration of
10   Stephanie Jenkins, with attachments thereto, dated January 22, 2020, at Dkt. #5 herein. A
     courtesy copy of same shall be provided to the Receiver upon request.
11
     5.     Date(s) the Debt Was Incurred: Between April 18, 2016, and the present date.
12

13   6.      Secured Claims: If you assert a secured claim (a security interest or lien securing your
     claim), check the space below, describe the nature of the security interest or lien, and attach
14   legible copies of all documents evidencing the security interest or lien and, if perfected, the
     perfection of such security interest or lien (including without limitation, mortgages, deeds of
15
     trust, security agreements, notices of claim of lien, UCC financing statements and the like).
16   Otherwise, leave this section blank.
17          [ X ] Secured Creditor asserts a secured claim.
18
            Description of security interest or lien including identification and location of
19   property securing the claim:
20
            Please see the Petition in this matter [Dkt. #1], and the prior-filed Declaration of
21   Stephanie Jenkins, with attachments thereto, dated January 22, 2020, at Dkt. #5 herein. A
     courtesy copy of same shall be provided to the Receiver upon request.
22
     7.    Setoffs: Have any sums that you owe the Debtor been offset against sums owed by
23
     the Debtor to you in the calculation of your claim? [ ] Yes [ X ] No
24
            If so, what amount have you offset? __________________________
25          Briefly describe the nature of the offsetting debt(s): _________________________
26

                                                                         HACKER & WILLIG, INC., P.S.
                                                                                  ATTORNEYS AT LAW
     PROOF OF CLAIM - 2                                                      520 Pike Street, Suite 2500
                                                                           Seattle, Washington 98101-3225
                                                                              Telephone (206) 340-1935


     Case 20-11541-CMA         Doc 26-1     Filed 06/22/20    Ent. 06/22/20 17:06:32       Pg. 3 of 5
Case 20-11541-CMA   Doc 26-1   Filed 06/22/20   Ent. 06/22/20 17:06:32   Pg. 4 of 5
                        BRMK Lending, LLC/V S Investment Assoc., LLC
                      King County Superior Court Case No. 20-2-01927-5 SEA


                     Breakdown of Amounts Owed Through February 6, 2020:


Loan No. x026:
Borrower: V S Investment Assoc., LLC
Matured June 1, 2018

Principal Balance                     $ 2,929,543.15
Interest                              $ 968,302.95
Late Charges                          $ 287,543.00
Extension Fees                        $    39,102.71
Other Lender Fees                     $       300.00
                                      $ 4,224,791.81

$1,953.03 per diem

Attorneys’ Fees:                      $    11,241.00
Costs:                                $       363.17

Total Owing:                          $ 4,236,395.98

* BRMK LENDING LLC’S INTEREST, ATTORNEYS’ FEES, AND COSTS IN THIS
RECEIVERSHIP PROCEEDING REMAIN ONGOING AND CONTINUE TO
ACCRUE.




Case 20-11541-CMA          Doc 26-1       Filed 06/22/20   Ent. 06/22/20 17:06:32   Pg. 5 of 5
